DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/13/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every Claim objection and 35 USC 112 rejection previously set forth in the Non-Final Office Action mailed 08/13/2021.
The examiner has examined the amendments as presented. However, the examiner notes that the amendment to claim 1, line 7: “to a plurality of primary” has not been properly underlined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 was filed after the mailing date of the Non-Final on 08/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
As noted above the claim objections previously set forth have been overcome by amendment to the claims. However, due to amendment to the claims, new claims objections are now presented.
Claims 3, 5, and 16 are objected to because of the following informalities:
Claim 3, lines 1-2: “wherein there is one of the one or more secondary windings is positioned” should be corrected to “wherein 
Claim 5, line 3: “the impedance” should be corrected to “an impedance”.
Claim 16, line 2: “the primary winding branches” should be corrected to “the plurality of primary winding branches”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
As noted above the 35 USC 112 rejections previously set forth have been overcome by amendment to the claims. However, due to amendment to the claims, new 35 USC 112 rejections are now presented.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said secondary windings” in line 6.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by amending the claim language to clarify that “said secondary windings” refer to “the one to a plurality of secondary windings”. For example, amending the claim language to recite “in one or more of the one to a plurality of secondary windings”.
Claim 3 recites the limitation "the one or more secondary windings" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by amending the claim language to recite “one of the one to a plurality of secondary windings”.
Claim 4 recites the limitation " the one or more secondary windings " in line 2.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by amending the claim language to recite “one of the one to a plurality of secondary windings”.
Claim 5 recites the limitation "which is the same or different in each of the plurality of primary winding branches.". It is unclear from the language of the claim which of the limitations recited in claim 5 “which is the same or different” is refereeing to. Based on the language of the claim the limitation “which is the same or different” could be modifying “the primary current” or “the impedance, resistance or a combination thereof”. For the purposes of examination “which is the same or different” shall be interpreted as referring to “the impedance, resistance 
Claim 9 recites the limitation "in said secondary winding" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if “said secondary winding” refers to the previously recited limitation “the one to a plurality of secondary windings” or is referring to a different limitation. This rejection could be overcome by amending the claim language to clarify what previously recited limitation “said secondary winding” is referring to.
Claim 11 recites the limitation "”the primary winding" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
 
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10-11, 13-14, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (U.S. Patent No. 3,851,239).

Regarding claim 1. (Currently Amended) Suzuki teaches:
A current transformer (See Fig. 3 and Col. 4, lines 1-10: transformer 108.), comprising:
A magnetic core (See Col. 4, lines 33-37: magnetic core.);
a primary winding configured to carry a primary current wherein the primary winding has one to a plurality of primary winding branches coupled in parallel (See Fig. 4 and Col. 4, lines 30-60: the primary winding of the transformer comprises two parallel-connected windings. Net Current. More specifically, in addition to the conventional primary winding 110, the additional winding 112 is wound around the same magnetic core.); 
one to a plurality of secondary windings having a plurality of turns configured to induce a secondary current in one or more of said secondary windings from at least one of the one to a plurality of primary winding branches (See Fig. 4; Col. 4, lines 27-33, Col. 4, lines 50-60; and Col. 7, lines 40-45: secondary winding 120. net current being coupled to winding 120. The turn ratio of the transformer 108 is 1:n.); and 
an end user coupled to the one to a plurality of secondary winding (See Col. 4, lines 1-15: utilizing apparatus.).

Regarding claim 2. (Currently Amended) Suzuki teaches:

wherein the one or more primary winding branches comprise two primary winding branches (See Fig. 4 and Col. 4, lines 30-40: Two parallel connected windings.).

Regarding Claim 4. (Currently Amended) Suzuki teaches:
The current transformer of claim 2, 
wherein there is one secondary winding of the one or more secondary windings located in close proximity to the two primary winding branches inducing the secondary current in the one to a plurality of secondary windings from each of the two primary winding branches (See Fig. 3; Fig. 4; and Col. 50-65: A net current to flow through windings 110 and 112, the net current being coupled to winding 120.).

Regarding claim 10. (Previously Presented) Suzuki teaches:
The current transformer of claim 1, 
wherein the primary current is an alternating current (See Col. 4, lines 50-60: steady state a.c. conditions.).

Regarding claim 11. (Currently Amended) Suzuki teaches:
The current transformer of claim 1, 
wherein the primary winding comprises a plurality of primary winding branches and the primary current in each of the plurality of primary winding branches has a different value (See Figs. 3-4 and Col. 5, lines 1-20: The maximum current which will flow in each of the windings will differ.).

Regarding claim 13. (Previously Presented) Suzuki teaches:
The current transformer of claim 1, 
wherein the end user is configured to supply auxiliary power to a circuit (See Figs. 3-4 and Col. 1, lines 10-15: provide a power supply for an electrostatic charging device.).

Regarding claim 14. (Currently Amended) Suzuki teaches:
A method of reducing a current to an end user (See Fig. 5 and Col. 4, lines 50-68: the transient current coupled to winding 120 is greatly reduced as compared with the prior art.) comprising: 
flowing a primary current through a primary winding in a current transformer (See Figs. 3-4 and Col. 5, lines 1-20: producing a net current in windings 110 and 112.);  
dividing the primary current, between a plurality of primary winding branches running in parallel in the primary winding (See Fig. 4; Fig. 5; Col. 4, lines 30-60; and Col. 5, lines 20-35: the currents i.sub.1a and i.sub.2a shown in FIG. 5 flow through the main and auxiliary primary windings 110 and 112; respectively. The primary winding of the transformer comprises two parallel-connected windings. Net Current. More specifically, in addition to the conventional primary winding 110, the additional winding 112 is wound around the same magnetic core.); 
(See Figs. 3-4; Col. 4, lines 27-33; and Col. 4, lines 50-68: Secondary winding 120. The net current being coupled to winding 120.); and 
sending the secondary current to the end user (See Col. 4, lines 1-15: utilizing apparatus.).

Regarding claim 16. (Currently Amended) Suzuki teaches:
The method of claim 14, 
wherein dividing the primary current among the primary winding branches further comprises changing the resistance in at least one of the plurality of primary winding branches compared to another primary branch, thereby flowing more or less current through each branch (See Figs. 3-4; Col. 4, lines 30-68; and Col. 5, lines 1-20: The resistance ratio of the two windings is about 1:7. The maximum current which will flow in each of the windings will differ.).

Regarding claim 18. (Currently Amended) Suzuki teaches:
The method of claim 14, 
wherein dividing the primary current further comprises reducing the primary current in at least one of the plurality of primary winding branches (See Figs. 3-4; Fig. 5; Col. 4, lines 30-68; and Col. 5, lines 1-20: the resistance ratio of the two windings is about 1:7. Thus, under steady state conditions in the above example the maximum current in the primary winding 110 will be about 7 times the maximum current in the winding 112.).

Regarding claim 19. (Currently Amended) Suzuki teaches:
The method of claim 14, 
wherein the primary current is an alternating current (See Col. 4, lines 50-60: steady state a.c. conditions.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239) as applied to claim(s) 2 above, and further in view of Nakahori (US 20080239759 A1).

Regarding Claim 3. (Currently Amended) Suzuki is silent as to the language of:
The current transformer of claim 2, 
wherein there is one of the one or more secondary windings is positioned to cause one of the two primary winding branches to induce the secondary current in the one secondary winding.
Nevertheless, Nakahori teaches:
(See Fig. 12, Fig. 14, para[0126] – para[0127]: Here, the primary coil 142 is disposed closer to the secondary coil 45 in which the current flows and is therefore tightly magnetically coupled to the secondary coil 45. However, the primary coil 143 is disposed farther from the secondary coil 45 in which the current flows and is loosely magnetically coupled to the secondary coil 45.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki wherein there is one of the one or more secondary windings is positioned to cause one of the two primary winding branches to induce the secondary current in the one secondary winding such as that of Nakahori. Suzuki and Nakahori are analogous to the instant application, because all of the references are directed to the same field of endeavor. Nakahori teaches, “Therefore, because the heat radiation characteristic is improved in the case of a wide surface area, the cooling efficiency of the transformer improves.” (See para[0008]). One of ordinary skill would have been motivated to modify Suzuki, because positioning one of two primary winding branches to induce a secondary current in one secondary winding would help to increase surface area and improve cooling efficiency, as recognized by Nakahori.

Regarding claim 5. (Currently Amended) Suzuki teaches:
The current transformer of claim 3, 
wherein the primary current is divided between the primary winding branches based on the impedance, resistance or a combination thereof, which is the different in each of the (See Figs. 3-4; Col. 4, lines 30-68; and Col. 5, lines 1-20: The resistance ratio of the two windings is about 1:7. The maximum current which will flow in each of the windings will differ.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239) and Nakahori (US 20080239759 A1) as applied to claim(s) 3 above, and further in view of Lee et al. (U.S. Patent No. 7,576,607).

Regarding claim 6. (Currently Amended) Suzuki is silent as to the language of:
The current transformer of claim 3, 
wherein the primary current is divided evenly between the two primary current branches.
Nevertheless Lee teaches:
wherein the primary current is divided evenly between the two primary current branches (See Fig. 2 and Col. 3, line 60 – Col. 4, line 5: the current provided at the secondary winding 207 from the power amplifier 203 may be substantially i1=(N/M)xi2, where i2 is the current in the secondary winding 207, M is the number of segments within the multi-segment primary winding 206, and N is the turns ratio of each segment turn of the multi-segment primary winding 206 to the secondary winding 115 turns.) (Examiner note: when adding the currents of the plurality of primary windings, Lee assumes that each segment of the multi-segment primary winding is the same.).
(See Col. 1, lines 35-50.). One of ordinary skill would have been motivated to modify Suzuki, because evenly dividing the current between the two primary current branches would help to minimize passive loss, as recognized by Lee.

Claims 7-8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239) as applied to claim(s) 1 and 14 above, and further in view of Lee et al. (U.S. Patent No. 7,576,607). 

Regarding claim 7. (Currently Amended) Suzuki is silent as to the language of:
The current transformer of claim 1, 
wherein the one to a plurality of primary winding branches comprises three primary winding branches.
Nevertheless Lee teaches
wherein the one to a plurality of primary winding branches comprises three primary winding branches (See Fig. 2 and Col. 3, lines 24-45: a primary winding 206 having multiple segments M.) (Examiner note: figure 2 of Lee, shows an example with three primary winding segments.).
(See Col. 1, lines 35-50.). One of ordinary skill would have been motivated to modify Suzuki, because having multiple primary windings would help to increase magnetic coupling and decrease passive loss, as recognized by Lee.

Regarding claim 8. (Currently Amended) Suzuki is silent as to the language of:
The current transformer of claim 7, 
wherein the primary current is divided evenly between said three primary current branches.
Nevertheless Lee teaches
wherein the primary current is divided evenly between said three primary current branches (See Fig. 2 and Col. 3, line 60 – Col. 4, line 5: the current provided at the secondary winding 207 from the power amplifier 203 may be substantially i1=(N/M)xi2, where i2 is the current in the secondary winding 207, M is the number of segments within the multi-segment primary winding 206, and N is the turns ratio of each segment turn of the multi-segment primary winding 206 to the secondary winding 115 turns.) (Examiner note: when adding the currents of the plurality of primary windings, Lee assumes that each segment of the multi-segment primary winding is the same.).
(See Col. 1, lines 35-50.). One of ordinary skill would have been motivated to modify Suzuki, because evenly dividing the current between the primary current branches would help to minimize passive loss, as recognized by Lee.

Regarding claim 17. (Currently Amended) Suzuki is silent as to the language of:
The method of claim 14, 
wherein dividing the primary current further comprises dividing the primary current evenly between the plurality of primary winding branches.
Nevertheless Lee teaches:
wherein dividing the primary current further comprises dividing the primary current evenly between the plurality of primary winding branches (See Fig. 2 and Col. 3, line 60 – Col. 4, line 5: the current provided at the secondary winding 207 from the power amplifier 203 may be substantially i1=(N/M)xi2, where i2 is the current in the secondary winding 207, M is the number of segments within the multi-segment primary winding 206, and N is the turns ratio of each segment turn of the multi-segment primary winding 206 to the secondary winding 115 turns.) (Examiner note: when adding the currents of the plurality of primary windings, Lee assumes that each segment of the multi-segment primary winding is the same.).
(See Col. 1, lines 35-50.). One of ordinary skill would have been motivated to modify Suzuki, because evenly dividing the current between the primary current branches would help to minimize passive loss, as recognized by Lee.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239) in view of Lee et al. (U.S. Patent No. 7,576,607) as applied to claim 8 above, and further in view of Baker et al. (U.S. Patent No. 7,616,088).

Regarding claim 9. (Currently Amended) Suzuki is silent as to the language of:
The current transformer of claim 8, 
wherein there is one secondary winding on each of the three primary winding branches inducing the secondary current in said secondary winding from each of the three primary winding branches.
Nevertheless Baker teaches:
wherein there is one secondary winding on each of the three primary winding branches inducing the secondary current in said secondary winding from each of the three primary  (See Fig. 6A and Col. 3, lines 5-15: each of the primary windings P.sub.1, P.sub.2, P.sub.3 are symmetrically arranged with alternating secondary windings S.sub.2.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki wherein there is one secondary winding on each of the three primary winding branches inducing the secondary current in said secondary winding from each of the three primary winding branches such as that of Baker. Suzuki and Baker are analogous to the instant application as all of the references are directed to the same filed of endeavor. Baker teaches, “The current in each of the windings now matches that of the adjacent windings resulting in reduced leakage inductance” (See Col. 3, lines 5-15). One of ordinary skill would have been motivated to modify Suzuki, because adding a secondary winding for each of the primary winding branches would help to reduce leakage inductance, as recognized by Baker.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239) as applied to claims 1 and 14 above, and further in view of Clausse et al. (U.S. Patent No. 6,611,136).

Regarding claim 12. (Previously Presented) Suzuki is silent as to the language of:
The current transformer of claim 1, 
wherein the end user is configured to measure the primary current.
Nevertheless Clausse teaches:
wherein the end user is configured to measure the primary current (See Fig. 6; Col. 4, lines 15-40; and Col. 5, lines 15-30: The instantaneous values of the primary current i.sub.1 to be determined from the instantaneous measurements of the secondary current i.sub.2 and of the secondary voltage u.sub.2. This first secondary winding is normally connected (FIG. 6) to a load 16 at the terminals.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki wherein the end user is configured to measure the primary current such as that of Clausse. Suzuki and Clausse are analogous to the instant application as all of the references are directed to the same field of endeavor. Clausse teaches, “Numerous devices, in particular trip devices of electrical circuit breakers, use current transformers to measure the electrical current in a conductor, either for measuring purposes or for protection purposes” (See Col. 1, lines 15-25). One of ordinary skill would have been motivated to modify Suzuki because it was well known to a person of ordinary skill at the time of filing to use a current transformer to measure the electrical current in a conductor, as recognized by Clausse.

Regarding claim 15. (Previously Presented) Suzuki is silent as to the language of:
The method of claim 14, 
further comprising measuring the secondary current with the end user. 
Nevertheless Clausse teaches:
further comprising measuring the secondary current with the end user (See Fig. 6; Col. 4, lines 15-40; and Col. 5, lines 15-30: the instantaneous measurements of the secondary current i.sub.2. This first secondary winding is normally connected (FIG. 6) to a load 16 at the terminals.).
(See Col. 1, lines 15-25). One of ordinary skill would have been motivated to modify Suzuki because it was well known to a person of ordinary skill at the time of filing to use a current transformer to measure the electrical current in a conductor, as recognized by Clausse.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239) as applied to claim 14 above, and further in view of Baker et al. (U.S. Patent No. 7,616,088 ).

Regarding claim 20. (Currently Amended) Suzuki is silent as to the language of:
The method of claim 14, 
wherein inducing the secondary current further comprises inducing secondary currents through multiple secondary windings coupled to each of the plurality of primary winding branches.
Nevertheless Baker teaches:
wherein inducing the secondary current further comprises inducing secondary currents through multiple secondary windings coupled to each of the plurality of primary winding (See Fig. 6A and Col. 3, lines 5-15: each of the primary windings P.sub.1, P.sub.2, P.sub.3 are symmetrically arranged with alternating secondary windings S.sub.2.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki wherein inducing the secondary current further comprises inducing secondary currents through multiple secondary windings coupled to each of the plurality of primary winding branches such as that of Baker. Suzuki and Baker are analogous to the instant application as all of the references are directed to the same filed of endeavor. Baker teaches, “The current in each of the windings now matches that of the adjacent windings resulting in reduced leakage inductance” (See Col. 3, lines 5-15). One of ordinary skill would have been motivated to modify Suzuki, because adding a secondary winding for each of the primary winding branches would help to reduce leakage inductance, as recognized by Baker.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.
Applicant argues that: Suzuki describes no such plurality of primary winding or secondary winding branches and therefore cannot be said to teach each and every element of Applicant's claims.
Applicant’s arguments with respect to the rejection of the independent claims 1 and 14 under 35 USC 102 have been fully considered but are not persuasive, because, under its broadest reasonable interpretation, the cited reference Suzuki teaches the limitation “a primary winding configured to carry a primary current wherein the primary In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the applicant fails to point out what structural differences that are recited in claims 1 and 14 that patentably distinguishes them from the references.  Suzuki teaches, “the primary winding of the transformer comprises two parallel-connected windings. More specifically, in addition to the conventional primary winding 110, the additional winding 112 is wound around the same magnetic core” (See Col. 4, lines 33-37.). Applicant fails to show how the limitations recited in claims 1 and 14 are patentably different from the teaching of the reference cited above. Further, the examiner has failed to find a clear and explicit definition of “branches” in the applicant’s Specification that would provide a clear structural difference from the cited reference. Because, under a broadest reasonable interpretation of the claim language Suzuki teaches the limitation “a primary winding configured to carry a primary current wherein the primary winding has one to a plurality of primary winding branches coupled in parallel” the 35 USC 102 rejection is maintained.
Applicant argues that: Equally, Suzuki, even given its broadest interpretation, cannot be utilized for a basis for obviousness wherein Suzuki lacks the most basic key determinative features, that of a plurality of primary and secondary windings configurable to a myriad of configurations, that would allow its use for a basis for a rejection under 35 U.S.C. @ 103.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “configurable to a myriad of configurations”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that: Baker, in addition to failing to teach the present invention, is unsuccessful in remediating the deficiencies of Suzuki. Manifestly, Baker provides a toroidal transformer invention where in its construct the "number of primary windings" are "equal to the number of secondary windings, the primary and secondary windings being arranged symmetrically around the core". (Abstract, Summary of the Invention, Claims 1 and 4). (emphasis added) This designation runs counter to the disclosure of Applicants disclosure in that making primary and secondary windings commensurate in number would eviscerate the novel functionality of the present invention and thwart its purpose entirely.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “that making primary and secondary windings commensurate in number would eviscerate the novel functionality of the present invention”) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, applicant’s argument that “that making primary and secondary windings commensurate in number would eviscerate the novel functionality of the present invention” appears to run counter to the teachings of applicant’s Specification. For example, “each of the primary winding branches 104A-C are coupled to secondary windings 110” (See Fig. 2 and para[0033]). Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant argues that: Given Lee's expressly limiting language, Lee cannot be said to address the deficiencies of Suzuki or provide either instruction or motivation to those having skill in the art to produce, or even approximate, the present invention.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant argues that: Clausse cannot be relied upon to make independent claims 1 and 14 unpatentable.

Applicant argues that: Moreover, just as with Suzuki, Baker and Lee, those dependent claims, depending on an allowable independent claim, are themselves patentably distinct and allowable. In re Fine, 837 F.2d  1071, 5 USPQ2d 1596 (Fed. Cir. 1988).
Applicant’s arguments with respect to the rejection of claims 2-13 and 15-20 have been fully considered but are not persuasive, because the 35 USC 102 rejection of independent claims 1 and 14 has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863    

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863